UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1450


BRANDON BROWN,

                 Plaintiff - Appellant,

          v.

SAMUEL SULLIVAN, Individually     and   as   Acting   President   of
Paine College; PAINE COLLEGE,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:14-cv-04376-GRA)


Submitted:   April 22, 2016                     Decided:    May 5, 2016


Before NIEMEYER, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fletcher N. Smith, Jr., LAW FIRM OF FLETCHER N. SMITH, JR., LLC,
Greenville,   South  Carolina,   for  Appellant.     Michael  M.
Shetterly, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.,
Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Brown seeks to appeal the district court’s orders

transferring this case to the District of Georgia and denying

reconsideration      of    that    order.         This      court    may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain   interlocutory      and       collateral     orders,       28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                 The orders Brown seeks

to appeal are neither final orders nor appealable interlocutory

or collateral orders.           See In re Carefirst of Md., Inc., 305

F.3d   253,   256   (4th   Cir.   2002).         We   do    not    find    persuasive

Brown’s argument that our holding in Wye Oak Technology, Inc. v.

Iraq, 666 F.3d 205, 209-10 (4th Cir. 2011), applies to salvage

this appeal.        Accordingly, we dismiss the appeal for lack of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and   argument      would   not    aid    the    decisional

process.

                                                                            DISMISSED




                                          2